 
 
I 
111th CONGRESS
2d Session
H. R. 4912 
IN THE HOUSE OF REPRESENTATIVES 
 
March 22, 2010 
Mrs. Halvorson (for herself, Ms. Jackson Lee of Texas, Mr. Brady of Pennsylvania, and Ms. Giffords) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to eliminate the required reduction in the amount of combat-related special compensation paid to disabled combat-related uniformed services retirees retired under chapter 61 of such title whose disability is attributable to an injury for which the members were awarded the Purple Heart. 
 
 
1.Exception to combat-related special compensation special rule for disabled combat-related uniformed services retirees who are Purple Heart recipients
(a)ExceptionSection 1413a(b)(3) of title 10, United States Code, is amended by adding at the end the following new subparagraph:

(C)Exception for purple heart recipientsThe reductions otherwise required by this paragraph in the amount of the monthly payment under paragraph (1) for an eligible combat-related disabled uniformed services retiree who is retired under chapter 61 of this title shall not apply if the combat-related disability of the member is attributable to an injury for which the member was awarded the Purple Heart..
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to payments under section 1413a of title 10, United States Code, made for months beginning on or after the date of the enactment of this Act.   
 
